Citation Nr: 1123108	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1954 to January 1968.  He died in February 2007.  The Appellant in this case is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Appellant's claim for service connection for the Veteran's cause of death.  


FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate lists the cause of death as myocardial infarction due to coronary artery disease. 

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated September 2008, the RO satisfied its duty to notify the Appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Appellant was expected to provide.  In the September 2008 letter, the RO also notified the Appellant of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Generally, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case, such as this one, must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his  death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The September 2008 letter provided the Appellant with Hupp-compliant notice.  Specifically, the Appellant was informed that the Veteran had no established service connection for any disability during his lifetime.  

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records have been associated with the claims file.  Additionally, all identified and available VA and private treatment records have been secured.

VA is obliged to provide an examination when the record contains competent evidence that the veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and active duty service must be competent.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In a cause of death claim such as this one, VA has a duty to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding provisions of 38 U.S.C.A. § 5103A(d) pertaining to duty to obtain opinions in service connection claims are inapplicable to DIC claims based on service connection for the cause of death).  In this claim, the Veteran had no service-connected disabilities before his death and, as explained in further detail below, there is no competent evidence suggesting that he developed a myocardial infarction or coronary artery disease during or as a result of his service.  Therefore, a medical opinion as to the cause of the Veteran's death is not required.

As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2010), or 38 C.F.R. § 3.159 (2009), and that the Appellant will not be prejudiced as a result of the Board's adjudication of her claim.

Analysis

The Veteran's surviving spouse alleges that the Veteran was exposed to stress and environmental hazards in the military, and that such exposure led to the Veteran's development of coronary artery disease, which ultimately caused his death from a myocardial infarction.

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2010).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2010).

Within this framework, the Board must also consider the laws that otherwise govern the issue of service connection.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between a veteran's service and the disability.  See Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a compensable degree within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  See 38 C.F.R. § 3.303(d) (2009).

In the instant case, the Veteran died in February 2007, or approximately 39 years after his separation from service, at the age of 71.  The Veteran's February 2007 death certificate listed the Veteran's cause of death as myocardial infarction due to coronary artery disease.  At the time of his death, the Veteran was not service-connected for any disability.

The Appellant essentially contends that the underlying cause of the Veteran's death-coronary artery disease-occurred because of, as she stated in March 2010, "the stresses of the military along with other environmental hazards he may have been exposed to while being stationed in Korea, Japan, [and the] United States."

The Veteran's service treatment records are silent for any treatment for or complaint of coronary artery disease or myocardial infarction.  Likewise, the examination report at service discharge in November 1967 noted that the Veteran's lungs and chest, heart, and vascular system were normal.  The Veteran's sitting blood pressure readings were 134 systolic and 76 diastolic.  There is no competent evidence of record indicating that the Veteran received treatment for coronary artery disease or myocardial infarction within one year of separation from service.  As there was no evidence of a chronic hypertensive or other coronary condition at the time of separation from service or for the one-year presumptive period thereafter, a showing of continuity of symptoms after discharge is required to support the claim for service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.303(b) (2010).  

However, the first documented post-service clinical evidence demonstrating a diagnosis of a coronary problem appears many years after the Veteran's separation from service.  Treatment notes from July 2003 state that the Veteran underwent imaging in January 2001 (or 33 years after separation from service) that revealed abnormal myocardial profusion "likely representing some degree of coronary artery disease."   In September 1995, or 27 years after service, the Veteran was treated for a large cerebellar infarct.  Treatment records from that time indicate that the Veteran had "a history of hypertension."  There are no medical treatment records prior to 1995 definitively establishing a date of onset of hypertension.  In a May 2006 Ambulatory Care Assessment form, the Veteran self-reported that he was hospitalized for high blood pressure in 1971, or three years after service.  

However, records from this reported treatment have not been submitted.  In this regard, the Court has held that "[t]he duty to assist is not always a one-way street.  If [an appellant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Appellant was asked in the September 2008 VCAA notice letter to "provide medical evidence that will show a reasonable probability that the condition that contributed to the [Veteran's] death was caused by injury of disease that began during service."  She was specifically asked to identify any VA facility that treated the Veteran for these conditions and asked to provide pertinent information regarding private treatment if she desired VA to request private records on her behalf.  She did not provide any information regarding the Veteran's treatment in 1971.  

Review of the medical evidence of record shows that no physician or health care provider has at any time related the Veteran's hypertension or coronary artery disease to his active service.  Likewise, the Veteran's service treatment records are silent for complaint or treatment of hypertension, coronary artery disease, or myocardial infarction, and the Veteran's examination report at service discharge is similarly silent for any such issues.  There is no evidence that he received continuing treatment for hypertension, coronary artery disease, or myocardial infarction for nearly 27 years after his separation from service.  While the Board acknowledges that the Veteran, pursuant to his own reported history, may have received treatment for hypertension as early as 1971, the lack of any evidence of medical treatment for such hypertension between his service separation in 1968 and alleged hospitalization in 1971 and the lack of medical treatment between 1971 and 1995 weighs against a finding of a continuity of symptomatology.  In view of the lengthy period without treatment, there is no credible evidence of a continuity of symptomatology, and this weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, however, there is no clinical evidence of treatment for or complaints related to hypertension, coronary artery disease, or myocardial infarction during the Veteran's period of active service.  As no such complaints are of record, the Board finds that a
VA opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Additionally, as there is no competent, probative evidence establishing a medical nexus between the Veteran's military service and his cause of death, service connection for the cause of the Veteran's death is not warranted.  To the extent that the Appellant may argue a continuity of symptomatology since service, the Board finds that such assertions are not credible and inconsistent with the established medical which shows negative findings of cardiac disease or disability during service and lack of an alleged treatment for such from service separation until 1971.  

The Appellant has been afforded ample opportunity to present evidence in support of her claim, and she has failed to present probative competent evidence indicating that the Veteran's coronary artery disease or myocardial infarction were related to his service.  See 38 U.S.C.A. § 5107(a) (stating that it is the claimant's responsibility to support a claim for VA benefits).  

The Board has considered the Appellant's assertions that the Veteran's cause of death was related to his service.  However, as a layperson, the Appellant is not competent to give a medical opinion on a diagnosis or etiology of a disorder.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is generally not capable of opining on matters requiring medical knowledge).  The question involved in this case, however, involves the etiology of a disability: namely, whether the Veteran's fatal conditions were due to his in-service experience.  This question requires opinion from persons with medical expertise because the answers cannot be ascertained through lay observation.  The Appellant has not been shown to possess the requisite medical training or credentials needed to render a competent opinion as to such question.  Accordingly, the lay opinion attributing the Veteran's cause of death directly to service does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the evidence shows that the Veteran developed coronary artery disease leading to his death from myocardial infarction many years after service.  This fatal condition was not service-connected, and the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her husband, it notes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


